Citation Nr: 1755606	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-42 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel




INTRODUCTION

The Veteran had honorable active service from July 1981 to July 1984, from February 1997 to November 1997, and from January 1998 to November 2000.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

The Veteran also had a period of dishonorable active service from November 2000 to June 2007.  In a May 2010 administrative decision, the Department of Veterans Affairs (VA) determined that the dishonorable period of service was a bar to VA benefits under 38 C.F.R. § 3.12(d). 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the VA Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Board granted service connection for posttraumatic stress disorder (PTSD) and a 30 percent evaluation for bilateral pes planus and denied service connection for a personality disorder.  The Board also remanded the issues of entitlement to service connection for migraine headaches and an acquired psychiatric disorder other than PTSD, entitlement to an increased rating for traumatic brain injury (TBI), and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) for futher development.  

During the pendency of the appeal, in an August 2017 rating decision, the RO granted service connection for a psychiatric disorder, to include PTSD, major depressive disorder, and alcohol use disorder and increased the combined evaluation for TBI and the acquired psychiatric disorder (previously evaluated as residuals of a head injury due to a motor vehicle accident) from 10 percent to 70 percent disabling, effective from July 16, 2009.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation for TBI appears to remain on appeal.  However, this issue has not yet been recertified to the Board, and it is unclear as to whether the AOJ may still be developing or adjudicating the matter.  Accordingly, that issue will not be addressed at this time.

In addition, in the August 2017 rating decision, the RO granted entitlement to TDIU.  As such, this issue no longer remains on appeal, and no further consideration is necessary.  The Board further notes that the AOJ has also granted entitlement to special monthly compensation under 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In October 2017, the Veteran withdrew his appeal for the issue of entitlement to service connection for migraine headaches.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


